Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8, 12 and 14 are rejected under 35 U.S.C. 102(1) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2017/087264 A1, for the reasons given in the last Office Action. In addition, regarding claim 14, WO 2017/087264 A1 discloses in Paragraph [0057] that the fertilizer granules may comprise urea. Applicant’s argument, that WO 2017/087264 A1 teaches that the coating is a mixture of both polymers and waxes, whereas amended claim 1 recites that the coating “consists essentially of” from 10-90 wt% of a first wax, and that the transitional phrase “consisting essentially of” limits the scope of the claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s) of the claimed invention”, is not convincing. The phrase “consisting essentially of” from 10-90 wt% of a first wax component does not exclude a composition comprising 10-90 wt% of other components, such as the polymer domains disclosed by WO 2017/087264 A1. A coating comprising 20 to 50 wt% wax domains and 50-80 wt% polymer domains (as suggested in Paragraph [0041] of WO 2017/087264 A1) would “consist essentially of 20-50 wt% of a wax component, since the recitation of “20-50 wt% of a wax component” does not exclude the coating including 50-80 wt% of other components. In any event, WO 2017/087264 A1 discloses in Paragraph [0040] that the wax may include a paraffin wax. The addition of a paraffin wax to the C5-C35 wax of WO 2017/087264 A1 would not affect the basic and novel characteristic s of the composition, since WO 2017/087264 A1 establishes the equivalence between paraffin wax and C5-C35 waxes in Paragraph [0040].
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/087264 A1. WO 2017/087264 A1 is relied upon as discussed hereinbefore. Regarding claims 15 -17, WO 2017/087264 A1 suggests in Paragraph [0040] that the wax may be a mixture of C5-C35 waxes. Regarding claim 18, WO 2017/087264 A1 discloses in Paragraph [0057] that the fertilizer granules may comprise urea. Regarding claim 19, WO 2017/087264 A1, WO 2017/087264 A1 suggests in Paragraph [0040] that the wax may be a mixture of at least two C5-C35 waxes and a paraffin wax.
Goodwin, II et al is made of record for disclosing granular fertilizers coated with a material including alpha olefin wax.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claims 14 and 18, the recitation of “selected from…and” is improper Markush or alternative terminology. In claims 6, 12 and 16, the word “broad” renders the scope of the claims indefinite, since the term “broad” is relative. Also in claims 6, 12 and 16, it is indefinite as to where the line of demarcation would be between alpha olefins “mostly” having carbon numbers of 26 or greater, and alpha olefins that do not “mostly” have carbon numbers of 26 or greater. In claim 17, the phrase “high purity” is indefinite, since the word “high” is relative.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736